Opinion of the Court
Darden, Judge:
Thompson has been convicted of two unauthorized absences beginning before 
August 1, 1969, the effective date of paragraph 75d, Manual for Courts-Martial, United States, 1969 (Revised edition). Evidence of Article 15 disciplinary action for a six and one-half day unauthorized absence was inadmissible as to aggravate the sentence. United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970). The presence of substantial other evidence in aggravation makes the effect of the above unauthorized absence minuscule. Reassessment of the sentence is not required.
This ease also raises a question regarding the military judge’s certification of seven prosecution exhibits. The issue, as worded, assumes that the certifications occurred before trial. This assumption appears to be without factual basis. Not only did the military judge attest to the correctness of seven prosecution exhibits but he made similar attestations as to at least ten defense exhibits. We therefore believe it obvious that his certifications on all of these exhibits — both prosecution and defense — occurred after trial, not before. There is no error. United States v Johnson, supra.
Accordingly, we affirm the decision of the Court of Military Review.
Chief Judge Quinn concurs.